DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 8, 2022 have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges Applicant’s amendments to address the rejections under 35 U.S.C. 101, and 35 U.S.C. 112(b).  With respect to the prior art rejections, Applicant has argued that reference to LaStella et al., and Childs et al., do not meet the claim limitations.  Regarding Applicants arguments against the teachings of LaStella et al., Applicant has argued that the reference does not teach a first portion “configured to conserve a sample of biological material,” a second portion configured to constitute a cleaning zone, and a third portion.  With respect to reference to Childs et al., Applicant has argued that the reference does not teach collecting a sample using a punch, and a diagnostic strip and absorbent material made of the same material.
With respect to the arguments against reference to LaStella et al., the Examiner notes that the phrase “configured to” does not impart any structural features to the claim, but instead represents its intended use.  Claim 1 recites the first portion “configured to conserve a sample,” and the second portion “configured to constitute a cleaning zone” all of which describes functions of the first and second portions.  The claim does not provide any structural features, or any indication of the configuration of the first and second portions that allow for the stated functions, thus the Examiner contends that the “configured to” language does not impart any structural features to the claim.  As such, the “configured to” is considered as intended use language, and is not given patentable weight in a claimed directed to a device.
With respect to reference to Childs et al., Applicant has argued that the reference does not teach collecting a sample with a punch.  The Examiner notes that the claim does not provide any structural features of what makes up the claimed punch, thus any means by which a sample is collected can be construed as the claimed punch.  As such, Applicant’s arguments are not persuasive. 
Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims area taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaStella et al., (US 2010/0047129).
For claims 1, 6, 8, and 17, LaStella et al., teach a sampling device comprising a first portion of an absorbent matrix (paragraphs 0022, 0023, figure 5 #100), a second portion distinct from the first portion (paragraphs 0022, 0023, figure 5 #104’), and a third portion between the first and second portions (paragraphs 0022, 0023, figure 5 #102’) wherein the third portion comprises a through-cut interposed between the first and second portions (paragraph 0028, figure 1 #36).  LaStella et al., also teach the absorbent matrix being chemically treated (paragraph 0031). The Examiner notes that the claimed portions being “configured to” perform certain functions do not impart structure to the claimed device, thus those limitations are not given patentable weight.
For claim 3, LaStella et al., teach the first, second, and third portions made of filter paper (paragraph 0031).
For claim 4, LaStella et al., teach first and second panels (external containing bodies, paragraph 0021, figure 1 #4 and figure 2 #6). The Examiner notes that the limitations regarding the operating conditions are conditional, and therefore not given patentable weight.
For claim 5, LaStella et al., teach opening on both the first and second panels (paragraph 0022).  The Examiner notes that the limitations regarding the operating conditions are conditional, and therefore not given patentable weight.
For claim 7, LaStella et al, teach the third portion having apertures in the absorbent matrix (paragraph 0023, figure 1 #’s 14, 16).
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Childs et al., (US 5,766,962).
For claims 15 and 16, Childs et al., teach a device for collecting and testing samples comprising collecting a sample of biological material on a first portion of an absorbent matrix (column 5 lines 65-67, column 6 lines 5-8) using a sample collection unit (punch, column 5 lines 64-67), and performing a cleaning operation using a cleaning sleeve (second portion, column 7 lines 8-17).  With respect to claim 16, Childs et al., teach cleaning excess sample (column 7 lines 22-31).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798